       CASE 0:17-cv-03058-SRN-HB Document 159 Filed 06/05/20 Page 1 of 2

Brock Fredin
Hudson, WI 54016 ● Phone: (612) 424-5512 ●
E-Mail: brockfredinlegal@icloud.com

                                                                            Date: June 5, 2020
BY ECF

Hon. Judge Susan Nelson
United States District Court
316 Robert St N
Saint Paul, MN 55101

        Re:      Fredin v. Middlecamp et al., Case No. 17-CV-3058-SRN-HB
                 Fredin v. Miller et al., Case No. 18-CV-466-SRN-HB

Dear Judge Nelson:

I am outraged this Court would fail to protect me from Defendants stalking. I am requesting
leave to file a surreply in reply to Defendants response.

In light of the death of George Floyd, stemming from Minneapolis police violence, this Court
should have seriously reviewed Defendants violent acts within the Minneapolis City
Attorneys/Minneapolis Police department office many years ago. Instead, it enabled
Defendants to cover up their activities by repeatedly denying discovery. And, tacitly permitted
the rampant corruption flowing from the City of Minneapolis. This is the sort of negligence
that permitted the City of Minneapolis and Defendants to destroy lives. This is the same sort
of violent corruption that sparked nationwide protests. This Court and its clerks clearly should
have made professional responsibility and federal referrals about possible investigatory
measures years ago. Sadly, it sat back on its laurels and watched while I was illegally
kidnapped and tortured.

Defendants claim that I made “knowingly false accusations and frivolous motion practice.”
(See Def Resp. ¶ 1.) Defendants statements are utterly fabricated and contrived. Defendants
deliberately leaked information from my discovery productions, engaged in a wide-ranging
second Twitter media campaign in yet another attempt to prevent my employment, and
misstate the facts because I admitted to mistakenly failing to mark discovery documents
confidential.

By awarding any attorney fee, this Court is not only incentivizing Defendants leaking of
discovery productions but failing to offer any accountability to Defendants. Defendants must
be held accountable for their felony actions. Defendants must be sanctioned. Defendants have
attacked me to the tune of thousands upon thousands in attorney fees, crippled my career,
bankrupted me, and violently terrorized me. Defendants have never had to pay a single cent
in attorney fees or for an attorney in the four years these cases have been ongoing. The award
of any attorney fee will be an absolute and utter travesty. Moreover, it will further prevent me
from retaining a lawyer.
      CASE 0:17-cv-03058-SRN-HB Document 159 Filed 06/05/20 Page 2 of 2

               Fredin v. Middlecamp et al., Case No. 17-CV-3058-SRN-HB
               Fredin v. Miller et al., Case No. 18-CV-466-SRN-HB
                                                                                        Page 2 of 2
As the Court knows, Defendants used the City of Minneapolis City Attorneys Office as their
personal playground to create a violent para-military assault force to illegally raid my home in
Hudson, Wisconsin over alleged legitimate First Amendment criticism. Ironically, this all
began with the Minneapolis police department. Defendant Middlecamp asked her then boss,
Minneapolis City Attorney Susan Segal, to communicate with the Minneapolis Police
Department to initiate their violence. Defendants withheld exculpatory evidence and rigged
FOIA productions to hide their felony activities without sanction from this Court. Defendants
similar tactic to use police forces to block First Amendment activity has also been highlighted
in the recent protests.1

Moreover, Defendants deliberately used this Court to tamper and rig a state court. Specifically,
Defendants sent an April 25, 2018 email – citing pleadings from this Court - in yet another
attempt to assault and kidnap me to further prevent this case from going forward. Mr. Breyer
and Ballinger had an affirmative moral and legal duty to notify this Court. Mr. Breyer and
Ballinger cannot feign ignorance as they were copied on the email. And, perhaps Mr. Breyer
and Ballinger invoked the strategy behind the email. Similarly, Mr. Breyer and Ballinger sat
on their hands and did nothing as I was tortured, assaulted, and kidnapped.

Most importantly, this Court entered sanctions on the first anniversary of my mother’s death.
Defendants took my mother from me. This attorney fee award is an insult to my mother and
the United States of America. She was a United States military officer who fought for this
country. She fought for the least of our society and the defenseless. I wish that I could say
that this Court’s failure to protect the defenseless is the exception, that it is a rare blemish to
an otherwise diligent and professional corps of clerks staffing the District Court of Minnesota.
But it would not be true. This Court has failed to sanction Defendants and instead attacked me
for seeking protection from Defendants ongoing stalking.


                                                            Respectfully submitted,

                                                            s/ Brock Fredin
                                                            Brock Fredin

cc:    Karl Johann Breyer (by ECF)
       Adam C. Ballinger (by ECF)

       1
            https://www.nbcnews.com/think/opinion/i-came-cover-aggression-minneapolis-then-i-
became-victim-it-ncna1221241; https://www.nytimes.com/2020/06/01/business/media/reporters-
protests-george-floyd.html; https://www.nytimes.com/2020/06/02/opinion/george-floyd-protests-
first-amendment.html;                        https://www.youtube.com/watch?v=ftLzQefpBvM;
https://thehill.com/homenews/media/500933-walz-personally-apologizes-to-cnn-reporter-who-
was-arrested-during-protests
